DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Restriction
Applicant’s elections with traverse of Group II, drawn to a composition comprising a multiple-enzyme nanocomplex comprising alcohol oxidase, catalase, aldehyde dehydrogenase, and a polymeric network in the reply filed on April 11, 2022 is acknowledged.   The traversal is on the ground(s) that that there is a common technical feature. The common technical feature to the restriction groups is a multiple enzyme complex comprising alcohol oxidase, catalase, and aldehyde dehydrogenase, in a polymeric shell. Yang (US20140186436A1) teaches a multiple-enzyme nanocomplex system for use in a patient for the treatment of a condition resulting from the consumption of alcohol (paragraph 0012, lines 1-4), comprising an alcohol oxidase enzyme that generates hydrogen peroxide and acetaldehyde in a first enzymatic reaction with alcohol (paragraph 0056, lines 6-8); a catalase enzyme that converts the hydrogen peroxide into water in a second enzymatic reaction (paragraph 0056, lines 8-10); an aldehyde dehydrogenase enzyme that converts acetaldehyde to acetate in a third enzymatic reaction (paragraph 0054, 0056, 0071); and a polymeric network configured to form a shell that encapsulates the alcohol oxidase and the catalase (paragraph 0056, lines 10-12) wherein: the polymeric network exhibits a permeability sufficient to allow the alcohol to diffuse from an external environment outside of the shell to the alcohol oxidase (paragraph 0056, lines 14-20). Therefore the technical feature is not a special technical feature. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-9 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 11, 2022.


Claim Status
Claims 1-20 are currently pending. 
Claims 1-9 and 15-20 are withdrawn. 
Claims 10-14 are under examination herein.
Claims 10-14 are rejected.
No claims are allowed.


Priority
The instant application is a PRO of US 62/650,040, filed on March 29, 2018, and claims the benefit of priority to PCT/US19/24983 filed on March 29, 2019. A certified copy of this document was received. The claim to the benefit of priority is acknowledged. Therefore, the effective filing date of claims 10-14 is March 29, 2018.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 14, 2020, February 16, 2021, and February 16, 2021 were filed after the mailing date of the application on September 14, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the references cited in the information disclosure statements have been considered by the examiner.


Specification
The specification filed on September 14, 2020 is accepted. Regarding references in specification, only the references that are cited on the 1449 (IDS) are considered, and an incorporation of references in the specification does not ensure that that reference is considered.


Drawings
The drawings filed on September 14, 2020 are accepted.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US20140186436A1 to Yang (14 Sept 2020 IDS Document).
Regarding claim 10, Yang teaches a multiple-enzyme nanocomplex system for use in a patient for the treatment of a condition resulting from the consumption of alcohol (paragraph 0012, lines 1-4), comprising an alcohol oxidase enzyme that generates hydrogen peroxide and acetaldehyde in a first enzymatic reaction with alcohol (paragraph 0056, lines 6-8); a catalase enzyme that converts the hydrogen peroxide into water in a second enzymatic reaction (paragraph 0056, lines 8-10); an aldehyde dehydrogenase enzyme that converts acetaldehyde to acetate in a third enzymatic reaction (paragraph 0054, 0056, 0071); and a polymeric network configured to form a shell that encapsulates the alcohol oxidase and the catalase (paragraph 0056, lines 10-12) wherein: the polymeric network exhibits a permeability sufficient to allow the alcohol to diffuse from an external environment outside of the shell to the alcohol oxidase (paragraph 0056, lines 14-20).
Concerning claim 11, Yang teaches that aldehyde dehydrogenase can be disposed within a polymeric network (paragraph 0014, lines 1-7).
Referring to claim 12, Yang teaches the enzymes can be coupled to a polymeric shell (paragraph 0014, lines 7-9).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US20140186436A1 to Yang (14 Sept 2020 IDS Document), in view of US20090060894A1 to Somberg (14 Sept 2020 IDS Document).
Regarding claims 13 and 14, Yang teaches teaches a multiple-enzyme nanocomplex system for use in a patient for the treatment of a condition resulting from the consumption of alcohol (paragraph 0012, lines 1-4), comprising an alcohol oxidase enzyme that generates hydrogen peroxide and acetaldehyde in a first enzymatic reaction with alcohol (paragraph 0056, lines 6-8); a catalase enzyme that converts the hydrogen peroxide into water in a second enzymatic reaction (paragraph 0056, lines 8-10); an aldehyde dehydrogenase enzyme that converts acetaldehyde to acetate in a third enzymatic reaction (paragraph 0054, 0056, 0071); and a polymeric network configured to form a shell that encapsulates the alcohol oxidase and the catalase (paragraph 0056, lines 10-12) wherein: the polymeric network exhibits a permeability sufficient to allow the alcohol to diffuse from an external environment outside of the shell to the alcohol oxidase (paragraph 0056, lines 14-20).  Yang teaches that the polymeric shell protects the enzymes from degradation (paragraph 0056, lines 10-14).  Yang also teaches that aldehyde dehydrogenase can be disposed within a polymeric network (paragraph 0014, lines 1-7), and the enzymes can be coupled to a polymeric shell (paragraph 0014, lines 7-9).
Concerning claims 13 and 14, Yang does not teach the addition of nicotinamide adenine dinucleotide (NAD) or the encapsulation of NAD within a polymeric network shell.
Pertaining to claims 13 and 14, Somberg teaches the reduction of alcohol concentration using an aldehyde dehydrogenase and NAD (paragraph 0011, lines 1-3, 6, and 7).  Somberg teaches that NAD is a cofactor required for aldehyde dehydrogenase function (paragraph 0011, line 8-10).
With respect to claim 13, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the composition taught by Yang to further comprise NAD as taught by Somberg, for the benefit that adding NAD, a cofactor for aldehyde dehydrogenase, is used to reduce the blood alcohol levels.  Yang teaches a multiple enzyme complex encapsulated in a polymeric network shell, but not the addition of cofactors for enzyme function.  Somberg teaches the addition of NAD to aldehyde dehydrogenase as an important cofactor for aldehyde dehydrogenase function.  Therefore the prior art contains that the knowledge to combine these teachings was available to an ordinarily skilled artisan, and there would have been a reasonable expectation of success in adding NAD to the composition of Yang as NAD was known to be an aldehyde dehydrogenase cofactor that supported its function when used together as taught by Somberg.
With respect to claim 14, it would have been obvious to encapsulate NAD in a polymeric network in the composition taught by the combined prior art, as taught by Somberg and achieve the claimed invention.  Yang teaches that enzymes are contained in a polymeric shell to prevent degradation (paragraph 0056, lines 10-14).  Somberg teaches that NAD is a cofactor of aldehyde dehydrogenase that reduces blood alcohol levels.  Therefore it would have been obvious to contain the NAD with the enzyme complex in order to allow NAD to interact with aldehyde dehydrogenase.  The results would have been predictable and there would have been a reasonable expectation of success because Somberg teaches that NAD with aldehyde dehydrogenase reduces blood alcohol levels.
The invention is therefore prima facie obvious.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MITTAL whose telephone number is (571)272-6573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.M./Examiner, Art Unit 1657     

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631